Title: Amendments to the Act Conveying Canal Shares to George Washington, [16 November] 1785
From: Madison, James
To: 


[16 November 1785]
I. Whereas by an act, intituled “An act for vesting in George Washington, esq. a certain interest in the companies established for opening and extending the navigation of James and Potowmack rivers,” and reciting, “that whereas it is the desire of the representatives of this commonwealth to embrace every suitable occasion of testifying their sense of the unexampled merits of George Washington, esq. towards his country; and it is their wish in particular, that those great works for its improvement, which, both as springing from the liberty which he has been so instrumental in establishing, and as encouraged by his patronage, will be durable monuments of his glory, may be made monuments also of the gratitude of his country:” It is enacted, “that the treasurer be directed in addition to the subscriptions he is already authorized to make to the respective undertakings for opening the navigations of Potowmack and James rivers, to subscribe to the amount of fifty shares to the former and one hundred shares to the latter, to be paid in like manner with the subscriptions above mentioned; and that the shares so subscribed be and the same are hereby vested in George Washington, esq. his heirs and assigns forever, in as effectual a manner as if the subscriptions had been made by himself or by his attorney.” And whereas, the said George Washington, esq. in his letter addressed to the governor, which has been laid before the general assembly, hath expressed his sentiments thereupon, in the words following, to wit:—”Your excellency having been pleased to transmit me a copy of the act appropriating to my benefit certain shares in the companies for opening the navigation of James and Potowmack rivers, I take the liberty of returning to the general assembly, through your hands, the profound and grateful acknowledgments, inspired by so signal a mark of their beneficient intentions towards me. I beg you, sir, to assure them, that I am filled on this occasion with every sentiment which can flow from a heart warm with love for my country—sensible to every token of its approbation and affection; and solicitous to testify, in every instance, a respectful submission to its wishes: With these sentiments in my bosom, I need not dwell on the anxiety I feel, in being obliged, in this instance, to decline a favour, which is rendered no less flattering by the manner in which it is conveyed, than it is affectionate in itself. In explaining this obligation, I pass over a comparison of my endeavours in the public service with the many honourable testimonies of approbation which have already so far over-rated and over-paid them; reciting one consideration only, which supersedes the necessity of recurring to every other. When I was first called to the station with which I was honoured during the late conflict for our liberties—to the diffidence which I had so many reasons to feel in accepting it, I thought it my duty to join to a firm resolution to shut my hand against every pecuniary recompence; to this resolution I have invariably adhered—from this resolution (if I had the inclination) I do not consider myself at liberty to depart. Whilst I repeat, therefore, my fervent acknowledgments to the legislature for their very kind sentiments and intentions in my favour, and at the same time beg them to be persuaded, that a remembrance of this singular proof of their goodness towards me, will never cease to cherish returns of the warmest affection and gratitude, I must pray, that their act, so far as it has for its object my personal emolument, may not have its effect: But if it should please the general assembly to permit me to turn the destination of the fund vested in me, from my private emoluments, to objects of a public nature, it will be my study in selecting these, to prove the sincerity of my gratitude for the honour conferred on me, by preferring such as may appear most subservient to the enlightened and patriotic views of the legislature.” And whereas the desire of the general assembly to mark by the provision above mentioned, their sense of the illustrious merits of the said George Washington, esq. at the same time that it is strengthened by this fresh and endearing proof of his title to the gratitude of his country, is superseded by their respect for his disinterested wishes and patriotic views:
II. Be it enacted, That the said recited act, so far as it vests in George Washington, esq. and his heirs, the shares therein directed to be subscribed in his name, shall be, and the same is hereby repealed.
III. And be it further enacted, That the said shares with the tolls and profits hereafter accruing therefrom, shall stand appropriated to such objects of a public nature, in such manner, and under such distributions, as the said George Washington, esq. by deed during his life, or by his last will and testament, shall direct and appoint.
